DETAILED ACTION
The amendment filed on 3-20-2017 is acknowledged. Claims 16-19 have been canceled.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10-15-2021 is acknowledged. Claims 1-18 are pending. Claims 2 and 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1, 3-10 and 13-18 are currently under examination.

Information Disclosure Statement
The Information Disclosure Statement filed on 10-9-2020 has been considered. An initialed copy is attached hereto.
It should be noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10 and 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claimed invention is directed to the use of compositions (vaccines) that elicit an a protective immune response against Clostridium perfringens wherein said compositions comprise a reduced toxicity NetB epitope polypeptide having at least 95% sequence identity to SEQ ID NO:2 and comprising SEQ ID NO:10 where X is any other amino acid than tryptophan and a reduced toxicity Clostridium perfringens alpha-toxin epitope polypeptide having at least 95% sequence identity to SEQ ID NO:3. Moreover, the NetB epitope polypeptide can contain SEQ ID NO:4 wherein X is anything other than Y, SEQ ID NO:6 wherein X is anything other than R or SEQ ID NO:8 wherein X is anything other than W (claim 4); the alpha-toxin epitope polypeptide can comprise at least 5 contiguous amino acids of SEQ ID NO:18 (claim 6), comprise SEQ ID NO:12 and/or SEQ ID NO:14 (claim 7), comprise SEQ ID NO:16 or have at least 34% sequence identity to SEQ ID NO:18.
Clostridium perfringens alpha-toxin epitope polypeptides, Applicant must adequately describe the immunoepitopes within said polypeptides that induce a protective immune response against Clostridium perfringens. The specification, however, does not disclose distinguishing and identifying features of a representative number of members of the genus of polypeptides to which the claims are drawn, such as a correlation between the structure of said polypeptides and their recited function (inducing a protective immune response), so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of antibodies.  Moreover, the specification fails to disclose which amino acid residues in said domain are essential for antibody binding, or which amino acids might be added, replaced or deleted so that the resultant domain peptide retains the binding specificity of its parent, or by which other amino acids the essential amino acids might be replaced so that the resultant peptide retains the binding specificity of its parent. Therefore, the specification fails to adequately describe at least a substantial number of members of the genus of reduced toxicity NetB epitope polypeptides and  reduced toxicity Clostridium perfringens alpha-toxin epitope polypeptides to which the claims refer; and accordingly the specification fails to adequately describe at least a substantial number of members of the claimed genus of vaccines. The term “vaccinate” is defined as the use of a specific antigen to induce protective immunity to infection or disease induction.  The specification does not provide substantive evidence that the claimed vaccines are capable of inducing protective immunity.  This demonstration is required for the skilled artisan to be able to use the claimed vaccines for their intended purpose of preventing infections.  Without this demonstration, the skilled artisan would not be able to reasonably predict the outcome of the administration of the claimed vaccines, i.e. would not be able to accurately predict if protective immunity has been induced. The ability to reasonably predict the capacity of a single bacterial immunogen to induce protective immunity from in vitro antibody reactivity studies is problematic.  Ellis (Vaccines, W.B. Saunders Company, Chapter 29, 1988, pages 568-574) exemplifies this problem in the recitation that "the key to the problem (of vaccine development) is the identification of the protein component of a virus or microbial pathogen that itself can elicit the production of protective antibodies"(page 572, second full paragraph).  Unfortunately, the art is replete with instances where even well characterized antigens that induce an in vitro neutralizing antibody response fail to elicit in vivo protective immunity.  See Boslego et al (Vaccines and Immunotherapy, 1991, Chapter 17), wherein a single gonococcal pillin protein fails to elicit protective immunity even though a high level of serum antibody response is induced (page 212, bottom of column 2).  Accordingly, the art indicates that it would require empirical testing to formulate and use a successful vaccine without the prior demonstration of vaccine efficacy. 
  MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:
The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ``Written Description'' Requirement (66 FR 1099-1111, January 5, 2001) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. The specification is limited to a single composition with having any efficacy as a vaccine (a composition comprising the W262A NetB mutant and the CPA247-370 polypeptide). Consequently, the factual evidence of an actual reduction to practice disclosed by Applicant in the specification ; the lack of disclosure of drawings or structural chemical formulas that show that the invention was complete; and the lack of description of distinguishing identifying characteristics demonstrate that Applicant was not in possession of the claimed invention at the time the application was filed.  
The Guidelines further state, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  As evidenced by the teachings of Skolnick et al., the art is unpredictable.  Skolnick et al. (Trends in Biotechnology 18: 34-39, 2000) discloses the skilled artisan is well aware that assigning functional activities for any particular protein or protein family based upon sequence homology is inaccurate, in part because of the multifunctional nature of proteins (see, e.g., the abstract; and page 34, Sequence-based approaches to function prediction).  Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan's best guess as to the function of the structurally related protein (see, in particular, the abstract and Box 2).  Thus, one skilled in the art would not accept the assertion, which is based only upon an observed similarity in amino acid sequence that a variant of a given polypeptide would necessarily have a given immunological property. The instant specification has failed to teach or disclose vaccine compositions (other than the composition comprising the W262A NetB mutant and the CPA247-370 polypeptide) comprising the claimed reduced toxicity NetB epitope polypeptides and reduced toxicity Clostridium perfringens alpha-toxin epitope polypeptides. The specification fails to teach or disclose data that demonstrates that the claimed vaccines can provide protection against infections caused by any and all pathogens. There is no disclosure of subjects that have been immunized with the claimed vaccines nor is there a disclosure of challenge studies that have been conducted to establish the claimed vaccines ability to provide protection against B. anthracis infections. Consequently, there is no correlation between structure and function as required by the Written Description requirement.
Therefore, because the art is unpredictable, in accordance with the Guidelines, the description of claimed vaccines is not deemed representative of the genus of peptides to which the claims refer.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-10 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 is rendered vague and indefinite by the use of the phrase “functional fragment”. It is unclear what "function" must be maintained in order to meet the limitations of the claims. Consequently, it is impossible to determine the metes and bounds of the claimed invention.
Claim 1 is rendered vague and indefinite by the use of the phrase "global sequence identity". It is unclear what constitutes "global sequence identity" and how it differs from regular sequence identity. Consequently, it is impossible to determine the metes and bounds of the claimed invention.
Claim 7 recites the limitation "the alpha toxin epitope polypeptide" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the alpha toxin epitope polypeptide" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the alpha toxin epitope polypeptide" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the alpha toxin epitope polypeptide" in lines 1-2 and 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 is rendered vague and indefinite by the use of the phrase "global sequence identity". It is unclear what constitutes "global sequence identity" and how it differs from regular sequence identity. Consequently, it is impossible to determine the metes and bounds of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-10 and 13-18 are rejected under 35 U.S.C. 103 as being obvious over Titball et al. (U.S. Patent 9,422,343 – IDS filed on 10-9-2020) and Titball et al. (U.S. Patent 5,817,317 – IDS filed on 10-9-2020).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Titball et al. (‘343) disclose vaccine compositions comprising a NetB polypeptide having the sequence of SEQ ID NO:2 and comprising SEQ ID NO:10 wherein the X is any amino acid other than tryptophan (W) generally, and alanine specifically (see column 4, lines 57-63 and SEQ ID NO:39).  
RESULT 2
US-14-354-117-39
 Sequence 39, Application US/14354117
 Patent No. 9422343
  TITLE OF INVENTION: Vaccine
SEQ ID NO 39
  LENGTH: 292
  TYPE: PRT
  ORGANISM: Artificial Sequence
  FEATURE:
  OTHER INFORMATION: Mutated polypeptide sequence
US-14-354-117-39

  Query Match             100.0%;  Score 1531;  DB 10;  Length 292;
  Best Local Similarity   100.0%;  
  Matches  292;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SELNDINKIELKNLSGEIIKENGKEAIKYTSSDTASHKGWKATLSGTFIEDPHSDKKTAL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 SELNDINKIELKNLSGEIIKENGKEAIKYTSSDTASHKGWKATLSGTFIEDPHSDKKTAL 60

Qy         61 LNLEGFIPSDKQIFGSKYYGKMKWPETYRINVKSADVNNNIKIANSIPKNTIDKKDVSNS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LNLEGFIPSDKQIFGSKYYGKMKWPETYRINVKSADVNNNIKIANSIPKNTIDKKDVSNS 120

Qy        121 IGYSIGGNISVEGKTAGAGINASYNVQNTISYEQPDFRTIQRKDDANLASWDIKFVETKD 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 IGYSIGGNISVEGKTAGAGINASYNVQNTISYEQPDFRTIQRKDDANLASWDIKFVETKD 180

Qy        181 GYNIDSYHAIYGNQLFMKSRLYNNGDKNFTDDRDLSTLISGGFSPNMALALTAPKNAKES 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GYNIDSYHAIYGNQLFMKSRLYNNGDKNFTDDRDLSTLISGGFSPNMALALTAPKNAKES 240

Qy        241 VIIVEYQRFDNDYILNWETTQARGTNKLSSTSEYNEFMFKINWQDHKIEYYL 292
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 VIIVEYQRFDNDYILNWETTQARGTNKLSSTSEYNEFMFKINWQDHKIEYYL 292

Titball et al. (‘343) differs from the instant claims as they don’t explicitly disclose compositions that comprise reduced toxicity Clostridium perfringens alpha-toxin epitope polypeptides. 
Titball et al. (‘317) disclose reduced toxicity Clostridium perfringens alpha-toxin epitope polypeptides wherein said Clostridium perfringens alpha-toxin epitope polypeptides contain the amino acid sequence of SEQ ID NO:3 and the use of said polypeptides in vaccine compositions against Clostridium perfringens and disease states caused by Clostridium perfringens (see abstract and column 2, lines 37-39).
RESULT 1
US-08-341-538A-4
 Sequence 4, Application US/08341538A
 Patent No. 5817317
    TITLE OF INVENTION:  CLOSTRIDIUM PERFRINGENS VACCINES
      LENGTH:  124 amino acids
      TYPE:  amino acid
      TOPOLOGY:  linear
    MOLECULE TYPE:  protein
US-08-341-538A-4

  Query Match             100.0%;  Score 664;  DB 5;  Length 124;
  Best Local Similarity   100.0%;  
  Matches  124;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NDPSVGKNVKELVAYISTSGEKDAGTDDYMYFGIKTKDGKTQEWEMDNPGNDFMTGSKDT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 NDPSVGKNVKELVAYISTSGEKDAGTDDYMYFGIKTKDGKTQEWEMDNPGNDFMTGSKDT 60

Qy         61 YTFKLKDENLKIDDIQNMWIRKRKYTAFSDAYKPENIKIIANGKVVVDKDINEWISGNST 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YTFKLKDENLKIDDIQNMWIRKRKYTAFSDAYKPENIKIIANGKVVVDKDINEWISGNST 120

Qy        121 YNIK 124
              ||||
Db        121 YNIK 124


	The courts have determined that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). Consequently, given the compositions of the cited references are for the same use, combining them in a single compositions is deemed to be obvious.
The recitation of the term “vaccine" in claim 20 is deemed to be an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Since the Patent Office does not have the facilities for examining and comparing applicants' vaccine compositions with the vaccine compositions of the prior art reference, the burden is upon applicants to show a distinction between the material structural and functional characteristics of the claimed vaccine compositions and the vaccine compositions of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.

 Claims 1, 3-10 and 13-18 are rejected under 35 U.S.C. 103 as being obvious over da Costa et al. (Vaccine Vol. 31, pages 4003-4008) and Titball et al. (U.S. Patent 5,817,317 – IDS filed on 10-9-2020).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

da Costa et al. disclose vaccine compositions comprising a NetB W262A mutant (see page 4005) which necessarily contain the epitope comprising SEQ ID NO:10 of the instant application. da Costa et al. further suggest their NetB W262A mutant with additional protective antigens such as the alpha toxin (see page 4007)
da Costa et al. differs from the instant claims as they don’t explicitly disclose compositions that comprise reduced toxicity Clostridium perfringens alpha-toxin epitope polypeptides.
Titball et al. disclose reduced toxicity Clostridium perfringens alpha-toxin epitope polypeptides wherein said Clostridium perfringens alpha-toxin epitope polypeptides contain the amino acid sequence of SEQ ID NO:3 and the use of said polypeptides in vaccine compositions against Clostridium perfringens (see abstract and column 2, lines 37-39).
	It would have been obvious for the skilled artisan to combine the NetB W262A mutant of da Costa and the reduced toxicity Clostridium perfringens alpha-toxin of Titball et al. in order to take care of the increased immunogenicity of the resulting composition.
	One would have had a reasonable expectation of success as da Costa et al. explicitly suggests such a combination of antigens.
Moreover, the courts have determined that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). Consequently, given the compositions of the cited references are for the same use, combining them in a single compositions is deemed to be obvious.
The recitation of the term “vaccine" in claim 20 is deemed to be an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Since the Patent Office does not have the facilities for examining and comparing applicants' vaccine compositions with the vaccine compositions of the prior art reference, the burden is upon applicants to show a distinction between the material structural and functional characteristics of the claimed vaccine compositions and the vaccine compositions of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.

Conclusion

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        October 23, 2021